            Case 7:19-cv-11881-VB Document 33 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
YONG BIAO JI,                                                 :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   19 CV 11881 (VB)
AILY FOOT RELAX STATION, INC., doing                          :
business as Foot Relax Spa Station; LINDA                     :
FOOT RELAX SPA STATION, INC., doing                           :
business as Foot Relax Spa Station; XIANG                     :
MAN ZHANG, also known as Ailing Zhang;                        :
and KE XUE ZHENG,                                             :
                           Defendants.                        :
--------------------------------------------------------------x

        As discussed at a conference held today and attended by counsel for all parties, it is

HEREBY ORDERED:

             1. For the reasons stated on the record, defendants’ motion to dismiss for lack of

jurisdiction, also labeled “motion for Rule 68 judgment” (Doc. #24), and “motion for more

definite statement (bill of particulars)” (Doc. #28) are DENIED.

             2. For the reasons stated on the record, defendants’ motions for the Court to

reconsider its denial of the motions to dismiss or to allow defendants to amend such motions

(Docs. ##9, 24) are DENIED.

             3. For the reasons stated on the record, defendants’ motion for extension of time to

file an answer (Doc. #30) is GRANTED. Defendant’s time to answer is extended to May 11,

2020.

             4. By April 23, 2020, plaintiff’s counsel shall either (i) file an affidavit or

declaration under penalty of perjury by the person with knowledge regarding the circumstances

by which defense counsel purportedly accepted service of the summons and complaint, including

by specifying the details of the conversation that person had with defense counsel with respect to


                                                         1
           Case 7:19-cv-11881-VB Document 33 Filed 04/20/20 Page 2 of 2



service, or (ii) advise the Court that plaintiff intends to arrange service of the summons and

complaint upon defendants. If plaintiff chooses to serve the summons and complaint on

defendants, plaintiff’s time to do so is extended to May 20, 2020.

           5. By June 1, 2020, (i) the parties shall file a stipulation of collective action under

the FLSA, or (ii) plaintiff shall file a motion to certify this action as a FLSA collective action.

       The Clerk is directed to terminate the pending motions. (Docs. ##24, 28, 30).

Dated: April 20, 2020
       White Plains, NY
                                               SO ORDERED:


                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                  2
